Citation Nr: 1633964	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-05 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1958; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the National Guard.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision that, in pertinent part, denied service connection for a bilateral hearing loss disability and for tinnitus.  The Veteran timely appealed.

In July 2016, the Veteran and his wife testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence directly to the Board, which has been accepted into the record on appeal.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted subsequent to a substantive appeal, unless such review is requested in writing).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss is due to the Veteran's exposure to hazardous noise levels consistent with his duties at the rear mount "Battle Station" aboard ship during active service.

2.  Tinnitus is attributed to hearing loss. 


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was incurred in peacetime service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Tinnitus was incurred in peacetime service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a June 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concept of service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, are considered chronic under section 3.309.  See 38 U.S.C.A. § 1101.

The Veteran contends that service connection for a bilateral hearing loss disability and for tinnitus is warranted on the basis that his "Battle Station" assignment aboard the U.S.S. Raymond (DE 341) from April 1955 to September 1956 was at the rear mount on the ship where he was exposed to acoustic trauma.  He reportedly was a gun operator, and training exercises lasted several hours.  Rapid fire was very noisy, and no ear plugs were issued; and he experienced some ringing in both ears.  His DD Form 214 reflects a military occupational specialty as a disbursing clerk.  His personnel records reveal that those aboard the U.S.S. Raymond (DE 341) in 1955 received a "Notice of Commendation" for the award of a "Battle Efficiency Plaque" earned by demonstrating that the ship was one of the most effective of her class "as regards overall combat readiness."  The Board finds the Veteran's statements to be credible and consistent with the circumstances, conditions, and hardships of service at the rear mount "Battle Station" aboard ship.  38 C.F.R. § 3.303.  

A.  Bilateral Hearing loss Disability

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's enlistment examination in September 1954 reveals that the Veteran's hearing was 15/15, bilaterally, for whispered voice and for spoken voice.  Complaints, treatment, or diagnosis of any hearing loss disability are not documented in active service.  His separation examination in August 1958 reveals that the Veteran's hearing was 15/15, bilaterally, for whispered voice.

National Guard records reveal that the Veteran's hearing was 15/15, bilaterally, for whispered voice in January 1963.  An audiogram in October 1972 revealed pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
0
5
5
LEFT
25
15
0
5
5

During a June 2011 VA examination, the Veteran reported difficulty hearing his wife; and reported that he pretended to hear even when he did not understand, which led to further misunderstandings.  He also had to ask for repetitions in conversations on the telephone.  The Veteran reported a history of exposure to acoustic trauma in active service while assigned as an operator at the rear mount aboard ship, when barrels of guns in his vicinity were fired several times per day.  He also reported exposure to acoustic trauma from firearms on the range, and from rapid fire weapons.  He reportedly had not been issued hearing protection in active service.  The Veteran also reported some exposure to excessive noise from hunting and shooting post-service without hearing protection; and reported no family history of hearing loss, and no medical problems with his ears.

Audiometric testing in June 2011 reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
65
LEFT
15
15
20
35
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The diagnosis in June 2011 was bilateral sensorineural hearing loss.

The June 2011 examiner opined that the Veteran's hearing loss was less likely than not caused by or the result of noise exposure during active service.  In support of the opinion, the examiner reasoned that the Veteran's separation examination was silent for hearing loss, and that hearing tests were normal while in active service and at separation.  The examiner did acknowledge, however, that the current hearing loss pattern is more likely than not a result of excessive noise exposure.  In this regard, the examiner mentioned the Veteran's post-service exposure to excessive noise while hunting and shooting without hearing protection, and mentioned that records first showed a hearing loss disability nearly five decades after the Veteran's separation from active service.

In an April 2013 addendum, the examiner indicated that "whisper tests" conducted upon enlistment and separation were both "suggestive of normal hearing;" and that there were no documented complaints of hearing loss during or for many years following the Veteran's active service.  The examiner explained that current literature does not support the delayed onset of hearing loss following noise exposure.  

In a December 2013 addendum, the examiner again opined that it is less likely as not that the Veteran's hearing loss was caused by or is the result of noise exposure during active service or National Guard service.  In support of the opinion, the examiner reasoned that the Veteran's service treatment records and his National Guard records show or suggest normal hearing at both ears.  Ear, nose, and throat trouble were denied.  There was no "standard threshold shift" at any frequency at either ear during active service or National Guard service.  The examiner also indicated that the evidence from laboratory studies is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure; and with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  

In this regard, the Board notes that service treatment records only contain whispered voice tests, which fail to reveal specific decibel levels; and that the first audiometric testing of the Veteran's hearing post-service was in October 1972-i.e., more than a decade after his separation from active service-and revealed pure tone threshold decibels of 25 at 500 hertz for each ear.  By some medical authorities, auditory decibel thresholds of zero to 20 represent normal hearing, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).
 
In July 2016, the Veteran testified that he was at the "Battle Station" aboard ship several times per week, averaging three-to-four hours each time; and that he stood on a platform on a tower approximately eight-to-ten feet from the gun mount, and directed where the barrel went.  The Veteran testified that he had headaches and tinnitus from the firing guns aboard ship and was given some aspirin.  He now has hearing loss.

The Veteran also submitted a copy of a May 2015 comprehensive audiologic evaluation, which showed diagnoses of normal hearing sloping to severe sensorineural hearing loss in the right ear and mild-to-severe sensorineural hearing loss in the left ear with tinnitus in both ears.  The audiologist noted that the Veteran had reported a history of noise exposure from several sources, with the most significant being 40 millimeter guns.  He denied recent ear pain, drainage, and vertigo.  Binaural hearing aids were recommended.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  Audiometric testing in May 2015 reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
55
75
LEFT
30
30
40
60
80

Based on the results of audiometric testing and the Veteran's reported history, the May 2015 audiologist opined that the Veteran's hearing loss is consistent with noise exposure and is more likely than not related to his active service.
 
The Board finds the Veteran's lay statements to be credible for purposes of establishing incidents of acoustic trauma in active service.  As detailed above, the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991). 

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he was exposed to acoustic trauma in active service during several training exercises weekly aboard ship that lasted for a few hours.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  He also reported hearing difficulties after active service.  This is further corroborated by his wife's testimony, and by the May 2015 audiologist.

As noted, the Veteran reported being exposed to loud noise during active service, including the firing guns aboard ship.  Given the circumstances of the Veteran's duties in service, the Board finds that he likely was exposed to significant levels of hazardous noise during service.  Thus, the Board accepts the Veteran's assertions as credible.  See 38 C.F.R. § 3.303.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the June 2011 examiner acknowledges that the Veteran's current hearing loss pattern is more likely than not a result of excessive noise exposure.  Obviously, however, the examiner has not considered the Veteran's subsequent testimony of having significant levels of hazardous noise exposure aboard ship.  Moreover, the December 2013 addendum based an adverse opinion as to causation on the lack of a "standard threshold shift" at any frequency at either ear during active service or National Guard service, although audiometric testing had not been conducted until October 1972.  Hence, this is an invalid premise or rationale for the opinion.  Hence, the December 2013 addendum lacks probative value.  

In essence, the May 2015 audiologist found that the Veteran's most significant exposure to acoustic trauma occurred during active service, which is consistent with the Veteran's testimony.  Accordingly, as the Veteran was exposed to acoustic trauma in active service and there is lay evidence of longstanding difficulty hearing after his discharge, as well as a current diagnosis of bilateral sensorineural hearing loss, service connection is warranted.  

The Board finds that bilateral sensorineural hearing loss had its onset in active service.  

B.  Tinnitus

The Veteran contends that the onset of his tinnitus was during active service.  He testified that he first noticed the ringing in his ears before his separation from active service; and he described experiencing some ringing in both ears while aboard the U.S.S. Raymond (DE 341) from April 1955 to September 1956.  He later was diagnosed with tinnitus.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

During a June 2011 VA examination, the Veteran complained of tinnitus.  He described the tinnitus as constant and reported its onset in active service aboard ship in 1955 and 1956.  Following examination, the June 2011 examiner opined that the Veteran's tinnitus was as likely as not a symptom associated with hearing loss.

Given the nature of the disability, the Veteran's credible lay statements, and the June 2011 opinion that attributes the Veteran's tinnitus to hearing loss, the Board finds that the Veteran's tinnitus is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for tinnitus.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


